DETAILED ACTION
Claims 1-20 are considered for examination. Claims 1-5, 7, 9-14, and 16-20 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive in full.
Previous informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §101 on page 10, that the added claim limitations render the claimed subject matter patent eligible, The Office finds this argument non-persuasive. The added claim limitations have a readily appreciable human analog wherein a teacher or instructor may mentally catalog various names/identifiers a student uses to identify himself or herself and accepts these new identifiers in the future. Given this human analog, the mere recitation of training the machine-learning model without reciting steps in the training which are not commonly performed in the human example is not seen to integrate the claims into a practical application or obviate the underlying judicial exception. This amounts to the mere utilization of machine learning to aid in the automation of the embodied human analog under MPEP §2106.05(f) and does not constitute aspects of actually training/modifying the machine learning model in a fashion which cannot be performed in the human 1. This position is further made in light of recent PTAB decisions2.   For at least these reasons, the rejection under §101 is adapted and maintained in the present action.
In response to applicant's arguments under 35 U.S.C. §103 on page 9-10, that the previously cited combination of references fails to teach the amended limitations, The Office finds this argument persuasive, however moot in light of a new combination of references which renders the claimed invention obvious as detailed below. For at least these reasons, the rejection under §103 is adapted and maintained herein. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority








The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed international application IN201711007340 filed 3/2/2017 is acknowledged, however written description support for determining whether a response is one of a set of recognizable responses and, if the response is identified as an unrecognizable response receiving an additional response corresponding one of the set of recognizable responses and reclassifying the first response and one of the set of recognizable responses in claims 1, 10, and 16, and associated dependent claims 3, 4, 12, 13, 17, and 18; the determination of a preference of a type of communication based on an introductory response 
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites, “test is associated with in a deduction” in line 4 which should read, “test is associated with .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3, 12, 18, and any dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “determining, using the machine-learning model, a question to provide to the user device after a registration sequence that is known to increase a likelihood of user engagement”. Examples in the specification are detailed for using a machine learning model to determine that users are more likely to engage with the application if based on asking the user if they would like to start a test after an instruction sequence in [0066], however a description of having the machine learning model determine questions which are known to increase a likelihood of user engagement or having the machine learning model select questions or having the machine learning model determine a registration sequence that is known to increase a likelihood of user engagement is not provided in the disclosure. It is also not supported how the same machine-learning model that is trained to determine user authentication is also trained to perform the noted engagement determination. To remedy such issue, examiner suggests narrowing the scope of the claims to avoid the interpretation that the same machine learning model is used to perform both tasks, and clarifying exactly what is done by the machine learning model, and/or pointing to the paragraphs of the disclosure which sufficiently disclose how the machine learning model is trained to perform the claimed function in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 4, 13, and 19 dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “providing an additional module question to the user device; after providing the additional module question, receiving a request from the user device to go to the first module question; and after receiving the request, providing the first module question to the user device, wherein the user device is prohibited from returning to the additional module question”. Examples in the specification are detailed for preventing a user from returning from a question in [0086]-[0087], however in the independent claims it can be interpreted that the first module question is provided to the user subsequent to the additional module question and then the user is returned to the first question module in the instant claims. Support for a user returning to the 
Claim 7, and any dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “wherein the first module response is scored, using the machine-learning model, based on a confidence that a user expressed in an accuracy of the first module response”. Examples in the specification are detailed for using a machine-learning model to score a user’s response based on confidence in [0070], however a description of using the same machine-learning model which is used for authentication in [0069] to also score the user’s questions is not provided in the disclosure. To remedy such issue, examiner suggests narrowing the scope of the claims to avoid the interpretation that the same machine learning model is used to perform both tasks, or pointing to the paragraphs of the disclosure which sufficiently disclose how the machine learning model is trained to perform both tasks in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 18, and dependents thereof, are rejected under 35 U.S.C. 112(b)
Claims 3, 12, and 18, recite “determining, using the machine-learning model, a question to provide to the user device after a registration sequence that is known to increase a likelihood of user engagement”. It is currently unclear whether (1) the question is known to increase a likelihood of user engagement or (2) the registration sequence is known to increase to a likelihood of user engagement. Accordingly, the Examiner is unable to determine the meets and bounds of the claimed invention. For the purposes of examination interpretation (1) is taken. Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 10, and 16 recites an abstract idea of a teacher asking questions of and testing a student which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance3.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a computer-implemented method for generating a messaging stream that is transmitted over a network to a user device, the method comprising: 
training a machine-learning model, based on prior user responses, to categorize a user response as one of a set of recognizable responses or an unrecognizable response wherein a teacher learns various ways the student identifies themselves (e.g., provides a nickname, secret word, etc.) and allows the user to use that identifier in the future;
generating an introductory message, wherein a teacher provides a written or spoken message to a user over the phone, through mail/paper trading, or the like greeting the student; 
receiving an introductory response from the user device, wherein the student responds in kind; 
providing an authentication message to the user device that requests authentication information wherein the teacher asks the student for their name or student ID to identify themselves; 
determining, using the machine-learning model, that an authentication response is the unrecognizable response wherein the teacher mentally determines that the student provides a name or response that does not match the name or ID they have on record; 
responsive to determining that the authentication response is the unrecognizable response, providing the authentication message again to the user device wherein the teacher repeats their request again; 
receiving an additional response from the user device  wherein the student replies with their full name or correct student ID; 
responsive to determining, using the machine-learning model, that the additional response is from the set of recognizable responses, reclassifying the authentication response as one of the set of recognizable responses wherein once the student replies with their full name the teacher mentally notes or writes down the students nickname and accepts the nickname as proper identification in the future;
providing a first module question to the user device, wherein the teacher provides a question to the student; 
receiving a first module response; scoring the first module responses wherein the teacher grades the student’s provided response; and 
generating a user interface that includes the score of the first module response wherein the score is provided to the user in writing.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of a teacher assessing the knowledge of a student, and (2) the mental process a teacher takes to test a student’s knowledge and assess the student’s understanding. That is, other than reciting a “computerized” method, using “user devices” communicating “over a network”, having “a user interface” and a “machine-earning model”, nothing in the claims as drafted 
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a user device and a user interface to perform the claimed method steps. The user device and user interface are both recited at a high-level of generality (e.g., a generic computer providing messaging over a network and receiving responses or performance via a user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e), as the judicial exception is not confined to a specific, or transformed apparatus, and there are no other meaningful limitations. Additionally, these additional elements fail to provide an improvement to the technical field of providing neurological assessments under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. Any special technical features implemented in the computerized system in the specification is devoid from the claim language. The additional limitations in the present claims are seen more as a drafting effort toward eligibility than any meaningful employed elements that confine the claims. Accordingly, the claims are directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a student examination, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional 
For example, claim 10, which has explicit, additional limitations when compared to claims 1 and 16, merely recites "a non-transitory computer readable medium for generating a messaging stream that is transmitted over a network to a user device with instructions stored thereon that, when executed by one or more computers, cause the one or more computers to perform operations the operations comprising" which is recited as pertaining to a conventional, generic purpose computers communicating over a network as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications and OIP Techs., Inc., v. Amazon.com, Inc. The claimed "user device" and “user interface” as disclosed by applicant is a ubiquitous technology in the modern era, where web tablet devices are prolific across at least the educational and medical industries as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. Furthermore, the claimed scoring of user responses is admitted conventional by applicant, and amounts to merely using a processor for basic functionalities as in Bancorp Services v. Sun Life. The generic training of a machine-learning model is officially noted as conventional by the Examiner and based upon the written description which relies on such conventionality for proper written description support. Moreover, the generic use of such machine learning technology in response classification as claimed is admitted as conventional by the applicant.  This represents a generic computer performing generic computer functions that are well-understood, routine and conventional activities previously known to the industry and do not amount to significantly more. Any limitation which was construed as insignificant post-solution activity under Step 2A: Prong Two as been reconsidered here and found not to amount to an inventive concept. As analyzed, the claims as drafted do not make improvements to another technology or technical field, improve the function of a computer itself, utilize a particular machine, transform a particular article to a different state, have specific limitations or unconventional steps that limit the scope of the claim to a particular useful application beyond generally linking the use of the judicial exception to a computerized environment, or recite an inventive concept of any form therein. Accordingly, the claims do not include additional elements 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-7 and 9 simply further exemplify aspects of the abstract teaching assessment process and mental processes performed therein. Claim 8 further confines the database to take a particular tree structure which may be implemented in the human analog and is also admitted as conventional by the applicant. Counterpart claims in other claim sets recite similar features. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 6, 8-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gioev et al. (US Pub. 2011/0276642 A1) in view of Eluard et al. (US Pub. 2014/0317705 A1).
In re Claim 1, Gioev et al. discloses: a computer-implemented method for generating a messaging stream that is transmitted over a network to a user device (at least at Figures 1, 3, 6A-7F, and ¶ [0005], wherein Gioev discloses a system for assessing a user’s understanding of an educational curriculum through a text/email/web application operated on a user device in textual communication stream with a server device. Wherein the system provides an interactive dialog based learning system in [0014], through which the user communicates with the server. Wherein questions are asked by the learning system in Figures 6-7 and ¶ [0020] and Table 1, which include words based responses in 5.1.1 and 6.1.1. Wherein user response are categorized into a set of known responses in [0026], [0074]-[0077], and Table 14 and actions taken based upon the provided responses. Wherein the user’s answers to questions are evaluated and scores provided to the user in Figure 7F and [0029], wherein a score for an entire chapter/section/problem is provided. More examples throughout), the method comprising: 
	[…];	
generating an introductory message (at least at Figure 6A, wherein the server generates an introductory message and provides such message to the user device); 
	receiving an introductory response from the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section); 
	providing an authentication message to the user device that requests authentication information (at least at [0085]-[0087], wherein the system asks for a user’s username/password);
	[…];
	providing a first module question to the user device (at least at 7C-E, wherein a set of questions related to a particular section is provided to a user, such as problem 2.1.1 in section 2.1 which is one of two questions within the section, is provided to the user. Wherein the questions include questions requiring one or more word answers in ¶ [0020] on page 3 in 5.1-7.1. Wherein the user advances to the first question by replying gtps w2.1); 
	receiving a first module response; determining a score the first module response (at least at [0196]-[0205], and Figure 7E, wherein the user provides a text string input answer to the questions asked by the user, which includes one or more words based on the questions asked in sections 5.1-7.1 on page 3. Wherein the user’s response is compared to the set of words of the answer stored in the system’s database to determine if the user is correct. See configuration of the database in [0023], [0028], [0032], [0178]-[0182], among others. at least at [0196]-[0205], wherein the user’s responses for each question and within sections/chapters are graded for correctness and the results displayed to the user in Fig. 7E and 7F); and 
	generating a user interface that includes the score of the user response (at least at Figure 7F, wherein the user’s scope for each problem, section, and chapter is recorded and provided to the user. More examples throughout); 
	[…].
	Gioev et al. is arguably silent on training a machine learning model to learn authentication responses for verifying the user’s identity, but Eluard et al. teaches: [an authentication machine learning for verifying user login credentials system, comprising] training a machine-learning model, based on prior user responses, to categorize a user response as one of a set of recognizable responses or an unrecognizable response (at least at Figure 2-3 and ¶ [0009]-[0022], and [0028]-[0052], wherein the system is provided with a true password for a particular user, wherein incorrect passwords which are close to the true password are stored as secondary passwords for the user if their entry is followed by the true password when a user logs in, wherein on subsequent login attempts entry of the secondary passwords are reclassified as correct passwords which the user may use to login. Wherein this fashion the machine system learns to categorize password responses as recognized or unrecognized); providing an authentication message to the user device that requests authentication information (at least at Figure 1 and ¶ [0031]-[0034], wherein the user is provided with a request to enter their password); determining, using the machine-learning model, that an authentication response is the unrecognizable response (at least at [0031]-[0034], wherein an incorrect password is entered); responsive to determining that the authentication response is the unrecognizable response, providing the authentication message again to the user device (at least at [0031]-[0034], wherein when an incorrect password is entered the user is ; receiving an additional response from the user device; responsive to determining, using the machine-learning model, that the additional response is from the set of recognizable responses, reclassifying the authentication response as one of the set of recognizable responses(at least at [0031]-[0034], wherein when an incorrect password is entered followed by a correct password input, the incorrect password input is learned by the system to represent a secondary password that the user may use to login to their account if the secondary password is relatively close to the true password).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the system to use a machine learning model to learn various user passwords which are acceptable for logging into the system, as taught by Eluard et al., for the purpose of enabling the user to login even when inputting minor misspellings of their password for the benefit of enabling the system to accommodate minor spelling mistakes and ease the user login process while still maintaining high levels of security. 
In re Claim 5, the previous combination of Gioev et al. and Eluard et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. further discloses: determining, based on an authentication response from the user device, that the user provided the authentication information for the user profile (at least at ¶ [0086] and [0087], wherein the web-based system a user must input a Username and Password to login to their profile, such as a student profile, before use of the system. Other examples throughout).
In re Claim 6, the previous combination of Gioev et al. and Eluard et al. as applied to claim 5 discloses the claimed invention as shown above. Gioev et al. further discloses: wherein the first module question is part of a set of first module questions that correspond to a test, the first module response is part of a set of first module responses, and the user interface further includes recommendations about areas of improvement that are designed to help the user improve performance on the test (at least at Figure 7F, wherein the series of questions are questions which test a user’s understanding of subject matter within a particular chapter, class, or series of classes. Wherein the provision of user scores for each chapter/problem/class provides a recommendation to the user on areas they are weak in, in order to improve their performance on the particular chapter, class, or series of classes. Moreover see MPEP 
	Additionally, pursuant to MPEP §706.02(I)(B), it is now admitted prior art that the concept and advantages of providing questions related to a test and providing recommendations on areas of the test to improve upon were old and well own to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Gioev et al. by incorporating questions related to a test and feedback on test weakness, to obtain predictable results of preparing a student for a test and aiding them in identifying areas that they need to focus on.
In re Claim 8, the previous combination of Gioev et al. and Eluard et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. further discloses: wherein the set of recognizable responses and actions based on the set of recognizable responses are stored in a database that is organized as a tree structure (at least at ¶ [022]-[0024], wherein the database takes on a tree based structure and in Figure 7 and [0074]-[0077]] and Table 14, wherein the user may desire to move forward or backward within problems, chapters, sections, chapters, and classes by pressing “W” or “B” and traverse the tree accordingly). Additionally, pursuant to MPEP §706.02(I)(B), it is now admitted prior art that the concept and advantages of storing responses and actions in a tree structure of a database were old and well own to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to have the teachings of Gioev et al. by incorporating a tree structure of system actions and possible responses within a database for efficiently storing the system data in an easily accessible format.
In re Claim 9, the previous combination of Gioev et al. and Eluard et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, deducting points for pausing a test, However, the examiner takes OFFICIAL NOTICE that the concept and advantages of deducting grade points for pausing a test after user confirmation were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to Gioev et al. by incorporating a grade penalty confirmed by the user for pausing a test, to obtain predictable results of encouraging user’s to complete the testing in one sitting.
In re Claim 10, Gioev et al. discloses: a non-transitory computer readable medium for generating a messaging stream that is transmitted over a network to a user device with instructions stored thereon that, when executed by one or more computers, cause the one or more computers to perform operations (at least at Figures 1, 3, 6A-7F, and ¶ [0005], wherein Gioev discloses a system for assessing a user’s understanding of an educational curriculum through a text/email/web application operated on a user device in textual communication stream with a server device. Wherein the system provides an interactive dialog based learning system in [0014], through which the user communicates with the server. Wherein questions are asked by the learning system in Figures 6-7 and ¶ [0020] and Table 1, which include words based responses in 5.1.1 and 6.1.1. Wherein user response are categorized into a set of known responses in [0026], [0074]-[0077], and Table 14 and actions taken based upon the provided responses. Wherein the user’s answers to questions are evaluated and scores provided to the user in Figure 7F and [0029], wherein a score for an entire chapter/section/problem is provided. More examples throughout), the operations comprising: 
[…];
	generating an introductory message (at least at Figure 6A, wherein the server generates an introductory message and provides such message to the user device); 
	receiving an introductory response from the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section); 
	[…];
	providing a first module question to the user device (at least at 7C-E, wherein a set of questions related to a particular section is provided to a user, such as problem 2.1.1 in section 2.1 which is one of two questions within the section, is provided to the user. Wherein the questions include questions requiring one or more word answers in ¶ [0020] on page 3 in 5.1-7.1. Wherein the user advances to the first question by replying gtps w2.1); 
	determining a score for the first module response (at least at [0196]-[0205], and Figure 7E, wherein the user provides a text string input answer to the questions asked by the user, which includes one or more words based on the questions asked in sections 5.1-7.1 on page 3. Wherein the user’s response is compared to the set of words of the answer stored in the system’s database to determine if the user is correct. See configuration of the database in [0023], [0028], [0032], [0178]-[0182], among others. At least at [0196]-[0205], wherein the user’s responses for each question and within sections/chapters are graded for correctness and the results displayed to the user in Fig. 7E and 7F); and 
	generating a user interface that includes the score of the first module response (at least at Figure 7F, wherein the user’s scope for each problem, section, and chapter is recorded and provided to the user. More examples throughout).
	Gioev et al. is arguably silent on training a machine learning model to learn authentication responses for verifying the user’s identity, but Eluard et al. teaches: [an authentication machine learning for verifying user login credentials system, comprising] training a machine-learning model, based on prior user responses, to categorize a user response as one of a set of recognizable responses or an unrecognizable response (at least at Figure 2-3 and ¶ [0009]-[0022], and [0028]-[0052], wherein the system is provided with a true password for a particular user, wherein incorrect passwords which are close to the true password are stored as secondary passwords for the user if their entry is followed by the true password when a user logs in, wherein on subsequent login attempts entry of the secondary passwords are reclassified as correct passwords which the user may use to login. Wherein this fashion the machine system learns to categorize password responses as recognized or unrecognized); providing an authentication message to the user device that requests authentication information (at least at Figure 1 and ¶ [0031]-[0034], wherein the user is provided with a request to enter their password); determining, using the machine-learning model, that an authentication response is the unrecognizable response (at least at [0031]-[0034], wherein an incorrect password is entered); responsive to determining that the authentication response is the unrecognizable response, providing the authentication message again to the user device (at least at [0031]-[0034], wherein when an incorrect password is entered the user is asked to reenter their password); receiving an additional response from the user device; responsive to determining, using the machine-learning model, that the additional response is from the set of recognizable responses, reclassifying the authentication response as one of the set of recognizable responses(at least at [0031]-[0034], wherein when an incorrect password is entered followed by a correct password input, the incorrect password input is learned by the system to represent a secondary password that the user may use to login to their account if the secondary password is relatively close to the true password).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the system to use a machine learning model to learn various user passwords which are acceptable for logging into the system, as taught by Eluard et al., for the purpose of enabling the user to login even when inputting minor misspellings of their password for the benefit of enabling the system to accommodate minor spelling mistakes and ease the user login process while still maintaining high levels of security. 
In re Claim 14, the previous combination of Gioev et al. and Eluard et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. further discloses: determining, based on an authentication response from the user device, that the user provided the authentication information for the user profile (at least at ¶ [0086] and [0087], wherein the web-based system a user must input a Username and Password to login to their profile, such as a student profile, before use of the system. Other examples throughout).
In re Claim 15, the previous combination of Gioev et al. and Eluard et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. further discloses: wherein the first module question is part of a set of first module questions that correspond to a test, the first module response is part of a set of first module responses and the user interface further includes recommendations about areas of improvement that are designed to help the user improve performance on the test (at least at Figure 7F, wherein the series of questions are questions which test a user’s understanding of subject matter within a particular chapter, class, or series of classes. Wherein the provision of user scores for each chapter/problem/class provides a recommendation to the user on areas they are weak in, in order to improve their performance on the particular chapter, class, or series of classes. Moreover see MPEP §2111.05 wherein the particular subject matter meaning of the content which is displayed on the user interface fails to receive patentable weight as it does not further limit the functioning of the computer).
Gioev et al. by incorporating questions related to a test and feedback on test weakness, to obtain predictable results of preparing a student for a test and aiding them in identifying areas that they need to focus on.
In re Claim 16, Gioev et al. discloses: a system for generating a messaging stream that is transmitted over a network to a user device, the system comprising: one or more processors; and a memory, coupled to the one or more processors that stores instructions that when executed by the one or more processors (at least at Figures 1, 3, 6A-7F, and ¶ [0005], wherein Gioev discloses a system for assessing a user’s understanding of an educational curriculum through a text/email/web application operated on a user device in textual communication stream with a server device. Wherein the system provides an interactive dialog based learning system in [0014], through which the user communicates with the server. Wherein questions are asked by the learning system in Figures 6-7 and ¶ [0020] and Table 1, which include words based responses in 5.1.1 and 6.1.1. Wherein user response are categorized into a set of known responses in [0026], [0074]-[0077], and Table 14 and actions taken based upon the provided responses. Wherein the user’s answers to questions are evaluated and scores provided to the user in Figure 7F and [0029], wherein a score for an entire chapter/section/problem is provided. More examples throughout), cause the one or more processor to perform operations comprising: 
[…];
	generating an introductory message (at least at Figure 6A, wherein the server generates an introductory message and provides such message to the user device); 
	receiving an introductory response from the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section); 
	[…];
	providing a first module question to the user device (at least at 7C-E, wherein a set of questions related to a particular section is provided to a user, such as problem 2.1.1 in section 2.1 which is one of two questions within the section, is provided to the user. Wherein the questions include questions requiring one or more word answers in ¶ [0020] on page 3 in 5.1-7.1. Wherein the user advances to the first question by replying gtps w2.1); 
	determining a score for the first module response (at least at [0196]-[0205], and Figure 7E, wherein the user provides a text string input answer to the questions asked by the user, which includes one or more words based on the questions asked in sections 5.1-7.1 on page 3. Wherein the user’s response is compared to the set of words of the answer stored in the system’s database to determine if the user is correct. See configuration of the database in [0023], [0028], [0032], [0178]-[0182], among others. At least at [0196]-[0205], wherein the user’s responses for each question and within sections/chapters are graded for correctness and the results displayed to the user in Fig. 7E and 7F); and 
	generating a user interface that includes the score of the first module response (at least at Figure 7F, wherein the user’s scope for each problem, section, and chapter is recorded and provided to the user. More examples throughout). 
		Gioev et al. is arguably silent on training a machine learning model to learn authentication responses for verifying the user’s identity, but Eluard et al. teaches: [an authentication machine learning for verifying user login credentials system, comprising] training a machine-learning model, based on prior user responses, to categorize a user response as one of a set of recognizable responses or an unrecognizable response (at least at Figure 2-3 and ¶ [0009]-[0022], and [0028]-[0052], wherein the system is provided with a true password for a particular user, wherein incorrect passwords which are close to the true password are stored as secondary passwords for the user if their entry is followed by the true password when a user logs in, wherein on subsequent login attempts entry of the secondary passwords are reclassified as correct passwords which the user may use to login. Wherein this fashion the machine system learns to categorize password responses as recognized or unrecognized); providing an authentication message to the user device that requests authentication information (at least at Figure 1 and ¶ [0031]-[0034], wherein the user is provided with a request to enter their password); determining, using the machine-learning model, that an authentication response is the unrecognizable response (at ; responsive to determining that the authentication response is the unrecognizable response, providing the authentication message again to the user device (at least at [0031]-[0034], wherein when an incorrect password is entered the user is asked to reenter their password); receiving an additional response from the user device; responsive to determining, using the machine-learning model, that the additional response is from the set of recognizable responses, reclassifying the authentication response as one of the set of recognizable responses(at least at [0031]-[0034], wherein when an incorrect password is entered followed by a correct password input, the incorrect password input is learned by the system to represent a secondary password that the user may use to login to their account if the secondary password is relatively close to the true password).
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the system to use a machine learning model to learn various user passwords which are acceptable for logging into the system, as taught by Eluard et al., for the purpose of enabling the user to login even when inputting minor misspellings of their password for the benefit of enabling the system to accommodate minor spelling mistakes and ease the user login process while still maintaining high levels of security. 
In re Claim 20, the previous combination of Gioev et al. and Eluard et al. as applied to claim 16 discloses the claimed invention as shown above. Gioev et al. further discloses: determining, based on an authentication response from the user device, that the user provided the authentication information for the user profile (at least at ¶ [0086] and [0087], wherein the web-based system a user must input a Username and Password to login to their profile, such as a student profile, before use of the system. Other examples throughout).
Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Gioev et al. and Eluard et al. as applied to claim 1, in view of Van De Ven et al. (US Pub. 2013/0282365 A1). 
In re Claim 2, the previous combination of Gioev et al. and Eluard et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. further discloses: determining a user preference for a type of communication based on the introductory response […]; and configuring the first module question based on the user preference for the type of communication prior to providing the first module question to the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section for subsequent presentation). Gioev et al. is arguably silent on the system determining a communication type related to the level of formality of the provided questions based on the formality of the user’s response to the introductory message, but Van De Ven et al. teaches: [a textual, language response processing system, comprising] determining a user preference for a type of communication based on the [user’s] response being formal […]; and configuring the first module [text provisions] based on the user preference for the type of communication prior to providing the first module [text provisions] to the user device (at least at ¶ [0022], [0029], [0039] and Claim 9, wherein the system tracks the number of times the user provides responses in a formal or informal language fashion and provides textual feedback/output in the corresponding fashion accordingly). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system to determine how formally the informational content should be outputted based upon the user’s replies through the device being formal, as taught by Van De Ven et al., for the purpose of customizing the system to a user’s preferred language style for the benefit of increasing the personalization of the system and aiding the user in more easily understanding the conversation in a more familiar tongue.
	Additionally or alternatively, while the claim does not require that the response be informal or include at least one emoji, the Examiner takes OFFICIAL NOTICE that the concept and advantages of receiving an informal response including an emoji were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Gioev et al. by incorporating at least one emoji in responses, to obtain predictable results of enabling a user to express themselves more fully.
In re Claim 11, the previous combination of Gioev et al. and Eluard et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. further discloses: determining a user preference for a type of communication based on the introductory response […]; and configuring the first module question based on the user preference for the type of communication prior to providing the first module question to the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section for subsequent presentation). Gioev et al. is arguably silent on the system determining a communication type related to the level of formality of the provided questions based on the formality of the user’s response to the introductory message, but Van De Ven et al. teaches: [a textual, language response processing system, comprising] determining a user preference for a type of communication based on the [user’s] response being formal […]; and configuring the first module [text provisions] based on the user preference for the type of communication prior to providing the first module [text provisions] to the user device (at least at ¶ [0022], [0029], [0039] and Claim 9, wherein the system tracks the number of times the user provides responses in a formal language fashion and provides textual feedback/output in the corresponding fashion accordingly). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system to determine how formally the informational content should be outputted based upon the user’s replies through the device being formal, as taught by Van De Ven et al., for the purpose of customizing the system to a user’s preferred language style for the benefit of increasing the personalization of the system and aiding the user in more easily understanding the conversation in a more familiar tongue.
Additionally or alternatively, while the claim does not require that the response be informal or include at least one emoji, the Examiner takes OFFICIAL NOTICE that the concept and advantages of receiving an informal response including an emoji were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Gioev et al.
In re Claim 17, the previous combination of Gioev et al. and Eluard et al. as applied to claim 16 discloses the claimed invention as shown above. Gioev et al. further discloses: determining a user preference for a type of communication based on the introductory response […]; and configuring the first module question based on the user preference for the type of communication prior to providing the first module question to the user device (at least at Figure 6A, wherein the user responds to the introduction with a letter or word in [0071]-[0077] and Table 14, to select a section in Figure 7C and problems within said section for subsequent presentation). Gioev et al. is arguably silent on the system determining a communication type related to the level of formality of the provided questions based on the formality of the user’s response to the introductory message, but Van De Ven et al. teaches: [a textual, language response processing system, comprising] determining a user preference for a type of communication based on the [user’s] response being formal […]; and configuring the first module [text provisions] based on the user preference for the type of communication prior to providing the first module [text provisions] to the user device (at least at ¶ [0022], [0029], [0039] and Claim 9, wherein the system tracks the number of times the user provides responses in a formal language fashion and provides textual feedback/output in the corresponding fashion accordingly). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the textual dialogue system to determine how formally the informational content should be outputted based upon the user’s replies through the device being formal, as taught by Van De Ven et al., for the purpose of customizing the system to a user’s preferred language style for the benefit of increasing the personalization of the system and aiding the user in more easily understanding the conversation in a more familiar tongue.
Additionally or alternatively, while the claim does not require that the response be informal or include at least one emoji, the Examiner takes OFFICIAL NOTICE that the concept and advantages of receiving an informal response including an emoji were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the Gioev et al. by incorporating at least one emoji in responses, to obtain predictable results of enabling a user to express themselves more fully.
Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Gioev et al. and Eluard et al. as applied to claims 1, 10, and 16, respectively, in view of Yehezkel et al. (US Pub. 2016/0180722 A1). 
In re Claim 3, the previous combination of Gioev et al. and Eluard et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Yehezkel et al. teaches: further comprising determining, using the machine-learning model, a question to provide to the user device after a registration sequence that is known to increase a likelihood of user engagement (at least at Figure 1-3, 6, 7, [0014], [0025], wherein after a registration sequence the machine learning system may track user engagement with questions and provide a question to a user which is known to increase their engagement). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the questions which are provided to the user be question which are known to increase student engagement, as taught by Yehezkel et al., for the purpose of maintaining user interest in the educational content for the benefit of increasing the user enthusiasm for learning the material and the likelihood that they remain focused on the content.
In re Claim 12, the previous combination of Gioev et al. and Eluard et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Yehezkel et al. teaches: further comprising determining, using the machine-learning model, a question to provide to the user device after a registration sequence that is known to increase a likelihood of user engagement (at least at Figure 1-3, 6, 7, [0014], [0025], wherein after a registration sequence the machine learning system may track user engagement with questions and provide a question to a user which is known to increase their engagement). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the questions which are provided to the user be question which are known to increase student engagement, as taught Yehezkel et al., for the purpose of maintaining user interest in the educational content for the benefit of increasing the user enthusiasm for learning the material and the likelihood that they remain focused on the content.
In re Claim 18, the previous combination of Gioev et al. and Eluard et al. as applied to claim 16 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Yehezkel et al. teaches: further comprising determining, using the machine-learning model, a question to provide to the user device after a registration sequence that is known to increase a likelihood of user engagement (at least at Figure 1-3, 6, 7, [0014], [0025], wherein after a registration sequence the machine learning system may track user engagement with questions and provide a question to a user which is known to increase their engagement). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for the questions which are provided to the user be question which are known to increase student engagement, as taught by Yehezkel et al., for the purpose of maintaining user interest in the educational content for the benefit of increasing the user enthusiasm for learning the material and the likelihood that they remain focused on the content.
Claims 4, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Gioev et al. and Eluard et al. as applied to claims 1, 10, and 16, respectively, in view of Orr et al. (US Pub. 2004/0029092 A1). 
In re Claim 4, the previous combination of Gioev et al. and Eluard et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. further discloses: providing an additional module question to the user device; after providing the additional module question, receiving a request from the user device to go to the first module question; and after receiving the request, providing the first module question to the user device, […] (at least at [0074] and Figure 7A wherein a user may reply with “F” and move forward by one problem to a new problem). 
	Gioev et al. is arguably silent on wherein the user device is prohibited from returning to the additional module question, but Orr et al. teaches: [an online test tasking system] wherein the user device is prohibited from returning to the additional module question (at least at [0087], wherein a setting may be Gioev et al. to prevent student from returning to questions that they have already answered, as taught by Orr et al., for the purpose of preventing students from using information gained in future questions to correct mistakes they make in past questions for the benefit of speeding up the testing process and ensuring more accurate assessment of student a priori knowledge.
In re Claim 13, the previous combination of Gioev et al. and Eluard et al. as applied to claim 10 discloses the claimed invention as shown above. Gioev et al. further discloses: providing an additional module question to the user device; after providing the additional module question, receiving a request from the user device to go to the first module question; and after receiving the request, providing the first module question to the user device, […] (at least at [0074] and Figure 7A wherein a user may reply with “F” and move forward by one problem to a new problem). 
	Gioev et al. is arguably silent on wherein the user device is prohibited from returning to the additional module question, but Orr et al. teaches: [an online test tasking system] wherein the user device is prohibited from returning to the additional module question (at least at [0087], wherein a setting may be set wherein a user is unable to return to a question they have already answered on a test). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. to prevent student from returning to questions that they have already answered, as taught by Orr et al., for the purpose of preventing students from using information gained in future questions to correct mistakes they make in past questions for the benefit of speeding up the testing process and ensuring more accurate assessment of student a priori knowledge.
In re Claim 19, the previous combination of Gioev et al. and Eluard et al. as applied to claim 16 discloses the claimed invention as shown above. Gioev et al. further discloses: providing an additional module question to the user device; after providing the additional module question, receiving a request from the user device to go to the first module question; and after receiving the request, providing the first module question to the user device, […] (at least at [0074] and Figure 7A wherein a user may reply with “F” and move forward by one problem to a new problem). 
	Gioev et al. is arguably silent on wherein the user device is prohibited from returning to the additional module question, but Orr et al. teaches: [an online test tasking system] wherein the user device is prohibited from returning to the additional module question (at least at [0087], wherein a setting may be set wherein a user is unable to return to a question they have already answered on a test). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. to prevent student from returning to questions that they have already answered, as taught by Orr et al., for the purpose of preventing students from using information gained in future questions to correct mistakes they make in past questions for the benefit of speeding up the testing process and ensuring more accurate assessment of student a priori knowledge.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Gioev et al. and Eluard et al. as applied to claims 1, 10, and 16, respectively, in view of Rudolph (US Pub. 2017/0061810 A1). 
In re Claim 7, the previous combination of Gioev et al. and Eluard et al. as applied to claim 1 discloses the claimed invention as shown above. Gioev et al. is arguably silent on, but Rudolph teaches: [a textual educational testing system, comprising] wherein the first module responses are scored, using the machine-learning model, based on a confidence associated with each of the first module responses (at least at Figure 1-4, wherein various formats of questions are provided, from text input to multiple choice, and each are associated with a level of confidence. Wherein the confidence of the user’s answer is factored into the scoring algorithm in ¶ [0087], [0095] and Figure 10. Wherein the scoring model is a machine learning model as it learns the user’s responses to questions). 
	Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Gioev et al. for scoring of questions be based upon the user’s confidence in their answer, as taught by Rudolph, for the purpose of having the system assess the user’s understanding based on how confident the user is in their answer for 
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 http://ptoweb.uspto.gov/patents/exTrain/documents/101-examples-37-42.pdf
        2 See at least Appeal 2018-003488 for application 11/584,839 dated 11/26/2019 and 2020-003327 for application 14/814,397 dated 10/8/2020
        3 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf